Foster, J.
1. The defendants were tenants at will to the owner of the estate. By the written lease to the plaintiff this tenancy at will was terminated, and they thereupon became tenants by sufferance to the lessee for years. It is common learning that a lease for a period of less than a year is to be ranked among leases for years. Co. Lit. 52 b. 4 Kent Com. (6th ed.) 85. After notice of the alienation and reasonable opportunity to remove from the premises, the defendants became liable to this statute process. Pratt v. Farrar, 10 Allen, 519.
2. The first of the two actions cannot be abated because the 'easehold estate of the plaintiff under the first lease has terminated during its pendency. He is still entitled to costs and to a judgment which will enable him to avail himself of any recognizance which may have been taken to secure intervening rent upon an appeal from the magistrate before whom this process was commenced. Coburn v. Palmer, 10 Cush. 274. Blish v. Harlow, 15 Gray, 316. King v. Lawson, ante, 309. The circumstance that both parties were in joint occupation of the premises, each claiming to be a tenant at will under the owner of the estate, did not impair the operation of the written lease. Its effect was nevertheless to make the plaintiff a lessee for years and the defendants tenants by sufferance to him. No other relation of landlord and tenant is necessary to maintain this process than such a tenancy by sufferance as these facts created.
*5053. The second action was instituted after the termination of the first written lease and the commencement of the term fox years created by the second. It was resorted to because no judgment for possession could be obtained in the first action after the termination of the first lease. The fact that the plaintiff gave up the premises and left the defendants in possession constitutes no defence to this action. The plaintiff is entitled in it to judgment for possession.

Exceptions overruled in both cases; in the second with double costs.